         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

FEDERAL HOUSING FINANCE AGENCY, on its                        Civil Action No. 3:20-cv-01320-MPS
own behalf and in its capacity as Conservator for
Federal National Mortgage Association; FEDERAL
NATIONAL MORTGAGE ASSOCIATION,

                               Plaintiffs,

       v.

CITY OF ANSONIA; RONDA PORRINI, in her
official capacity as City Land Use Administrator;
DAVID BLACKWELL, SR., in his official capacity
as City Anti-Blight Officer; ARTHUR J. DAVIES,
in his official capacity as Connecticut State Marshal,        January 15, 2021
                               Defendants.


                          MEMORADUM OF LAW IN SUPPORT
            OF DEFENDANTS’ OBJECTION TO SUMMARY JUDGMENT

                                             INTRODUCTION

       The Plaintiffs in this matter are seeking to improperly utilize a federal statute to thwart the

efforts of the Defendants – a Connecticut municipality, its staff and agents – from holding the

Federal Housing Finance Agency (“FHFA”) and Federal National Mortgage Association (“Fannie

Mae”) accountable for their failure to comply with a municipal ordinance intended mitigate the

deleterious impact of residential blight on the health, safety and property values of residents of the

City of Ansonia.

         More specifically, the Plaintiffs seek to invalidate a blight lien recorded by the Defendant

 City of Ansonia against property owned by Plaintiff Fannie Mae at 66 Benz Street, Ansonia,

 Connecticut, on the assumption that the federal Housing and Economic Recovery Act of 2008

 (“HERA”), codified as 12 U.S.C. § 4511, shields the Federal Housing Finance Agency and its




                                                  1
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 2 of 13




 regulated entities (including Fannie Mae) from the enforcement of the City of Ansonia’s land

 use regulations.

         However, the Plaintiffs’ reliance on 12 U.S.C. § 4511 is misplaced, as HERA does not

 expressly or impliedly preempt FHFA and its regulated entities from local blight fees or liens.

 Moreover, such a conclusion would violate the plain language and legislative intent of the

 federal statute, and illogically work to the detriment of public policy designed to protect the

 interests of local government and its residents.

         The Defendants therefore pray that this Court reject Plaintiffs’ interpretation of 12 U.S.C.

 § 4511 and deny Plaintiffs’ Motion for Summary Judgment on that basis.

                                   STANDARD OF REVIEW

        Summary judgment may be granted to a moving party who demonstrates “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party bears the initial burden of demonstrating the

absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

S.Ct. 2548, 91 L.Ed.2d 265 (1986). The burden then shifts to the non-moving party to identify

specific facts showing there is a genuine issue of material fact. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 256, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). A fact is “material” if it might

affect the outcome of the suit under the governing law. Anderson, 477 U.S. at 248, 106 S.Ct.

2505.

        In ruling upon a summary judgment motion, a court must construe the facts, as well as all

rational inferences therefrom, in the light most favorable to the non-moving party. Scott v. Harris,

550 U.S. 372, 378, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007).




                                                    2
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 3 of 13




       Questions of preemption are purely legal and may be resolved on summary judgment.

See Bank of Am. v. City & Cty. of San Francisco, 309 F.3d 551, 566 (9th Cir. 2002). A party who

asserts preemption bears the heavy burden to show that was the “clear and manifest purpose of

Congress.” (Emphasis added). See Wyeth v. Levine, 555 U.S. 555, 565–569, 129 S.Ct. 1187, 173

L.Ed.2d 51 (2009).

                                           ARGUMENT

       The Plaintiffs’ contend that HERA’s so-called “Involuntary Lien Bar” (12 U.S.C. §

4511(j)(3)) and “Penalty Bar” (12 U.S.C. § 4511(j)(4)) prohibit the assessment of blight fines and

recording of blight liens against the property at 66 Benz Street. The Plaintiffs’ argue that the

property is owned by Fannie Mae (Plaintiffs’ Decl., ¶ 8, Ex. 03-05, citing Quit Claim Deed), and

that Fannie Mae is, under the conservatorship of FHFA, entitled to FHFA’s HERA-established

protections.

       Yet nowhere in HERA is it actually established that the “Involuntary Lien Bar” or

“Penalty Bar” is intended to shield FHFA or its regulated entitles from municipal blight fees or

liens or to preempt local land use laws.      In fact, the statute’s “preemption clause” omits

mention of municipal or local governments entirely.

       Moreover, the Plaintiffs’ interpretation would a result would be illogical and contrary to

Congress’ rationale for enacting HERA. “Notably, HERA's legislative history does not reflect the

need to protect [Fannie Mae’s] pre-foreclosure assets, displace state foreclosure law, or sanctify

pre-foreclosure lender possession. Rather, Congress articulated the converse: the desire to help

homeowners on the brink of foreclosure retain their homes to stabilize the housing market by

providing a watchdog over the Enterprises [such as Fannie Mae] in conservatorship.” (Brackets

added). Jordan v. Nationstar Mortg., LLC, 240 F. Supp. 3d 1114, 1119 (E.D. Wash. 2017).




                                                  3
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 4 of 13




       The protection of local residents through the enforcement of municipal blight laws in not

contrary to the legislative purpose of HERA. To the contrary, allowing FHFA and Fannie May to

violate blight laws without consequence is detrimental to the health, safety and interests of the

very homeowners that HERA was designed to help.

                                    FEDERAL PREEMPTION

       Congress's ability to preempt state law emanates from the Supremacy Clause of the United

States Constitution. See English v. Gen. Elec. Co., 496 U.S. 72, 78, 110 S.Ct. 2270, 110 L.Ed.2d

65 (1990); U.S. Const. Art. VI, cl. 2. Federal preemption occurs when either “(1) Congress enacts

a statute that explicitly preempts state law; (2) state law actually conflicts with federal law; or (3)

federal law occupies a legislative field to such an extent that it is reasonable to conclude that

Congress left no room for state regulation in that field.” Tocher v. City of Santa Ana, 219 F.3d

1040, 1045–46 (9th Cir. 2000) (citation omitted), abrogated on other grounds by City of

Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S. 424, 431–34, 122 S.Ct. 2226, 153

L.Ed.2d 430 (2002).

       Two principles guide a court’s analysis. See Medtronic, Inc. v. Lohr, 518 U.S. 470, 485,

116 S.Ct. 2240, 135 L.Ed.2d 700 (1996). First, courts must “start with the assumption that the

historic police powers of the States were not to be superseded by the Federal Act unless that was

the clear and manifest purpose of Congress.” Id. (internal quotation marks and citation omitted).

Importantly, “[w]here ... the field which Congress is said to have pre-empted includes areas that

have been traditionally occupied by the States, congressional intent to supersede state laws must

be clear and manifest.” English, 496 U.S. at 79, 110 S.Ct. 2270 (internal quotation marks and

citations omitted).




                                                   4
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 5 of 13




       Second, federal law will supersede state law only if Congress intended such an

outcome. Medtronic, Inc., 518 U.S. at 485–86, 116 S.Ct. 2240 (congressional purpose is “the

ultimate touchstone”) (citations omitted). Courts must determine Congress's intent “from the

language of the pre-emption statute and the ‘statutory framework’ surrounding it.” Id. at 486, 116

S.Ct. 2240 (citation omitted). Yet, the “structure and purpose of the statute as a whole, ... as

revealed not only in the text, but through the reviewing court's reasoned understanding of the way

in which Congress intended the statute and its surrounding regulatory scheme to affect business,

consumers, and the law” must also be considered. Id. (internal quotation marks and citations

omitted). Courts are cautioned to “not be guided by a single sentence or member of a sentence,

but [to] look to the provisions of the whole law, and to its object and policy.” Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 51, 107 S.Ct. 1549, 95 L.Ed.2d 39 (1987) (internal quotation marks and

citations omitted).

I.     HERA DOES NOT EXPRESSLY PREEMPT MUNICIPAL BLIGHT FEES OR
       LIENS.

       Congress is permitted to expressly displace state law under the Supremacy Clause of the

Constitution. Crosby v. Nat'l Foreign Trade Council, 530 U.S. 363, 372, 120 S.Ct. 2288, 147

L.Ed.2d 352 (2000). Express preemption “arises when the text of a federal statute explicitly

manifests Congress's intent to displace state law.” Valle del Sol Inc. v. Whiting, 732 F.3d 1006,

1022 (9th Cir. 2013) (quoting United States v. Alabama, 691 F.3d 1269, 1281 (11th Cir. 2012)).

Preemption is not to be applies liberally or capriciously: “because the States are independent

sovereigns in our federal system, we have long presumed that Congress does not cavalierly pre-

empt state-law causes of action.” See Medtronic, Inc., 518 U.S. at 485, 116 S.Ct. 2240.

       Here, a plain reading of HERA reveals that it was not intended to apply to a municipality

or local government’s ability to assess blight fees or liens. Indeed, the statute never explicitly




                                                   5
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 6 of 13




states that FHFA cannot be subject to the direction and supervision of a municipal agency, and

subject to municipal land use regulations.

       To the contrary, HERA’s preemption clause establishes that “[w]hen acting as conservator

or receiver, the Agency shall not be subject to the direction or supervision of any other agency of

the United States or any State in the exercise of the rights, powers, and privileges of the Agency.”

(Emphasis added). 12 U.S.C. §4617(a)(7).

       Notably, even caselaw cited by the Plaintiffs for the proposition that “HERA provides a

Conservator shall not be liable for any amounts in the nature of penalties or fines” refused to find

that HERA expressly applies to municipalities. See: Plaintiffs’ Memorandum at Page 8; Fed.

Hous. Fin. Agency, 962 F.Supp.2d 1044 at 1056-57 (N.D. Ill. 2013) (holding that HERA’s

“preemption clause” did not expressly preempt municipal ordinance imposing penalties on vacant

properties).

       In 12 U.S.C. § 4568(a)(1), Congress provided that “States (as such term is defined

in section 4502 of this title)” means “any of the 50 States of the United States,” 12 U.S.C. §

4568(c)(4)(C), which are separate from the “instrumentalities of the State,” 12 U.S.C. §

4568(c)(2), such as the City of Ansonia. Thus, HERA reflects that Congress understood the

difference between the various levels of government and did not include localities in its definition

of “State.”

       The text of HERA also demonstrates that Congress understood that if it wished to provide

an exemption from the application of local (as opposed to State) law, it had to do so explicitly -

and it did just that when it wanted to. See, e.g., 12 U.S.C. § 4617(j)(2) (exempting the Agency

from state and local government taxation); 12 U.S.C. § 4617(i)(5) (exempting limited-life




                                                 6
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 7 of 13




enterprises from state and local government taxation); 12 U.S.C. § 4642(b) (exempting persons

making fraud reports from claims under state and local government law).

       “Where Congress includes particular language in one section of a statute but omits it in

another section of the same Act, it is generally presumed that Congress acts intentionally and

purposely in the disparate inclusion or exclusion.” Columbus v. Ours Garage & Wrecker Serv.,

Inc., 536 U.S. 424, 433-34 (2002).

       Crucially, neither HERA’s so-called “Involuntary Lien Bar” nor “Penalty Bar” contain

any mention of municipalities or local government:

               (3) Property protection
               No property of the Agency shall be subject to levy, attachment, garnishment,
               foreclosure, or sale without the consent of the Agency, nor shall any involuntary
               lien attach to the property of the Agency.

               12 U.S.C. § 4511(j)(3)

               (4) Penalties and fines
               The Agency shall not be liable for any amounts in the nature of penalties or fines,
               including those arising from the failure of any person to pay any real property,
               personal property, probate, or recording tax or any recording or filing fees when
               due.

               12 U.S.C. § 4511(j)(4)

       “[W]hen the text of a pre-emption clause is susceptible of more than one plausible

reading, courts ordinarily ‘accept the reading that disfavors preemption.’ ” Altria Group, Inc. v.

Good, 555 U.S. 70, 77, 129 S.Ct. 538, 172 L.Ed.2d 398 (2008) (quoting Bates v. Dow

Agrosciences LLC, 544 U.S. 431, 449, 125 S.Ct. 1788, 161 L.Ed.2d 687 (2005)).

II.    PREEMPTION OF ANSONIA’S BLIGHT LAWS CANNOT BE INFERRED.

       Preemption may be inferred “where the scheme of federal regulation is so pervasive as to

make reasonable the inference that Congress left no room for the States to supplement it[.]” Gade

v. Nat'l Solid Wastes Mgmt. Ass'n, 505 U.S. 88, 98, 112 S.Ct. 2374, 120 L.Ed.2d 73 (1992)




                                                 7
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 8 of 13




(internal quotation marks and citation omitted). “Preemption should not be inferred ... simply

because the agency's regulations are comprehensive.” R.J. Reynolds Tobacco Co. v. Durham Cty.,

N.C., 479 U.S. 130, 149, 107 S.Ct. 499, 93 L.Ed.2d 449 (1986) (citation omitted).

       Here, there is no evidence that Congress intended to preempt municipalities such as the

City of Ansonia from enforcing land-use regulations such as its anti-blight ordinance. In fact, the

language of the “Involuntary Lien Bar” nor “Penalty Bar” can be read as pertaining solely to the

corresponding “Taxation Bar” in the preceding Section.

       By comparison, the “Taxation Bar” provision immediately preceding 12 U.S.C. §

4511(j)(3) and 12 U.S.C. § 4511(j)(4) does explicitly reference its applicability to local

authorities, providing more insight into what Congress intended:

               (2) Taxation
               The Agency, including its franchise, its capital, reserves, and surplus, and its
               income, shall be exempt from all taxation imposed by any State, county,
               municipality, or local taxing authority, except that any real property of the Agency
               shall be subject to State, territorial, county, municipal, or local taxation to the same
               extent according to its value as other real property is taxed, except that,
               notwithstanding the failure of any person to challenge an assessment under State
               law of the value of such property, and the tax thereon, shall be determined as of the
               period for which such tax is imposed.

               12 U.S.C. § 4511(j)(4)

       By reading the three provisions together, it is reasonable to infer an intention by Congress

to shield the Plaintiffs from tax liabilities, while leaving a municipality free to establish and

enforce other regulations, such as ordinances safeguarding the health and safety of its residents.

See Gonzales v. Oregon, 546 U.S. 243, 274, 126 S.Ct. 904, 163 L.Ed.2d 748 (2006) (“…the

background principles of our federal system also belie the notion that Congress would use such an

obscure grant of authority to regulate areas traditionally supervised by the States' police power”).




                                                   8
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 9 of 13




       It would, of course, make little sense for HERA to preempt municipal functions related to

land use and public safety. The impact of such a preemption would be far-reaching and patently

absurd. For example, city laws regulating criminal and dangerous activities on property would be

ineffective and unenforceable against property owned by FHFA or Fannie Mae. Similarly, FHFA

would be permitted to ignore municipal building, plumbing, electric codes, and fire codes could

be placing residents and neighborhoods at risk of fire and other hazards. This illogical result

would extend to zoning and business licensing requirements necessary for the welfare of the

community: all would be utterly unenforceable and therefore ineffective against the Plaintiffs.

       The Plaintiffs interpretation of HERA would effectively render their properties immune

and untouchable by any municipal ordinance.

       The Plaintiffs cannot point to any language in § 4617(a)(7), or in the rest of HERA, that

support such a conclusion. Moreover, the Court should refuse to construe “[l]egislative

enactments ... as establishing statutory schemes that are illogical, unjust, or capricious.” Bechtel

Constr., Inc. v. United Bhd. of Carpenters, 812 F.2d 1220, 1225 (9th Cir. 1987).

       In their brief, Plaintiffs have cited authority that has held the “Penalty Bar” provision of

HERA impliedly preempted a local land-use ordinance. Fed. Hous. Fin. Agency v. City of

Chicago, 962 F.Supp.2d 1044 at 1056-57 (N.D. Ill. 2013) (holding “Congress could not have

intended to preclude other federal agencies and states from regulating FHFA's operations, but

permit thousands of municipalities all over the country to impose varying ordinances and

obligations on FHFA. Such a result would invite chaos, as FHFA would be subject to a variety of

potentially conflicting ordinances, raising the expenses of FHFA in not only complying with

those ordinances, but in simply monitoring the various requirements.”)




                                                  9
        Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 10 of 13




       However, City of Chicago’s reasoning is unpersuasive. See: Jordan v. Nationstar Mortg.,

LLC, 240 F. Supp. 3d 1114, 1119 (E.D. Wash. 2017) (holding that a state statute regulating

foreclosure was not expressly or impliedly preempted by HERA).

       In disagreeing with the Fed. Hous. Fin. Agency decision, the Jordan Court held that City

of Chicago “overlooked that Congress chose to preempt state laws in certain contexts but not

others, which cuts against an inference of leaving no room for state laws.” Id. at 1126. Key to the

reasoning of the Jordan was HERA’s legislative purpose, as articulated by the Court as “to

stabilize the national housing market, protect the public against the Enterprises' past irresponsible

practices, and help homeowners avoid foreclosure.” Jordan v. Nationstar Mortg., LLC, 240 F.

Supp. 3d 1114 at 1124-1125.

       The Jordan Court flatly rejected the reasoning of the City of Chicago Court’s contention

that “absurdity and chaos that would ensue if the FHFA, in operating the Enterprises, must

comply with local ordinances and laws.” In disputing this line of reasoning, Jordan held “that is

exactly how the Enterprises operate.” (Emphasis added). Jordan v. Nationstar Mortg., LLC, 240

F. Supp. 3d 1114 at 1124-1125.

       To the contrary, absurdity and chaos will certainly ensue if the Plaintiffs are allowed to

evade enforcement of the Defendants’ anti-blight regulations, or municipal land use regulations in

general. Indeed, the Plaintiffs would not have to answer to any regulating entity whatsoever with

respect to maintenance of the subject property, potentially exposing homeowners and residents to

health and safety risks, and risking harm to property values in the surrounding neighborhood. It is

unreasonable to conclude that this was an express or implied intention of HERA.




                                                 10
            Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 11 of 13




        Rather, it is more rationale to conclude that HERA leaves room for municipalities to still

 enforce regulations designed to protect the public welfare, such as the City of Ansonia’s anti-

 blight laws.

III.    THERE IS NO CONFLICT BETWEEN HERA AND ANSONA’S ANTI-BLIGHT
        ORDINANCE.

        [U]nder the Supremacy Clause ... any state law, however clearly within a State's

 acknowledged power, which interferes with or is contrary to federal law, must yield.” Gade v.

 Nat'l Solid Wastes Mgmt. Ass'n, 505 U.S. at 108, 112 S.Ct. 2374 (internal quotation marks and

 citations omitted). Preemption occurs when state law conflicts with federal law, either because

 “compliance with both federal and state regulations is a physical impossibility” or “state law

 stands as an obstacle to the accomplishment and execution of the full purposes and objectives of

 Congress.” Arizona v. United States, 567 U.S. 387, 132 S.Ct. 2492, 2501, 183 L.Ed.2d 351 (2012)

 (quoting Florida Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142–143, 83 S.Ct. 1210,

 10 L.Ed.2d 248 (1963), and Hines v. Davidowitz, 312 U.S. 52, 67, 61 S.Ct. 399, 85 L.Ed. 581

 (1941)).

        Plaintiffs are required to show a conflict between HERA and Ansonia’s ordinance “strong

 enough to overcome the presumption that state and local regulation of [property interest] matters

 can constitutionally coexist with federal regulation.” See Hillsborough Cty., 471 U.S. at 716, 105

 S.Ct. 2371.

        Here, compliance with HERA and Ansonia’s anti-blight law is unquestionably not a

 “physical impossibility.” See Arizona, 132 S.Ct. at 2501 (citation omitted).

        “Conflict preemption occurs only in those circumstances where ‘compliance with both

 federal and state regulations is a[n] ... impossibility,’ or where state law ‘stands as an obstacle to

 the accomplishment and execution of the full purposes and objectives of Congress.’ ” Frank




                                                   11
         Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 12 of 13




Bros., Inc. v. Wisconsin Dep't of Transp., 409 F.3d 880, 894 (7th Cir. 2005) (quoting California

Fed. Savings & Loan Ass'n v. Guerra, 479 U.S. 272, 281 (1987)).

         In this case, it is clear that HERA’s “Penalty Bar” and Lien Bar” can continue to apply to

matters of taxation and other areas explicitly preempted by the statute, such as “failure of any

person to pay any real property, personal property, probate, or recording tax or any recording or

filing fees.” 12 U.S.C. § 4511(j)(4), while the Defendants continue to enforce the fee and lien

provisions of its anti-blight and land use regulations.

         Such an interpretation would allow both federal and municipal laws to coexist while still

accomplishing and executing HERA’s purpose and objectives. See Arizona, 132 S.Ct. at 2501

(citation omitted); Crosby v. Nat'l Foreign Trade Council, 530 U.S. 363, 373, 120 S.Ct. 2288, 147

L.Ed.2d 352 (2000) (“What is a sufficient obstacle is a matter of judgment, to be informed by

examining the federal statute as a whole and identifying its purpose and intended effects.”).

         “Although Congress conferred expansive powers to the FHFA, it did not give the FHFA

the power to repudiate statutory property interest protections, or the ability to circumvent

compliance with all state laws. The FHFA cannot expand its powers by arguing that Congress's

objectives were broader than the powers conferred by HERA.” Jordan v. Nationstar Mortg., LLC,

240 F. Supp. 3d 1114 at 1129.

                                              CONCLUSION

         Based on the above, the Plaintiffs have failed to meet their high burden of establishing that

the provisions of HERA preempt the City of Ansonia’s anti-blight laws and regulations. The

Defendants therefore pray that the Plaintiffs’ Motion for Summary Judgment be denied on that

basis.




                                                  12
        Case 3:20-cv-01320-MPS Document 27 Filed 01/15/21 Page 13 of 13




                                              RESPECTFULLY SUBMITTED.

                                              DEFENDANTS,

                                              CITY OF ANSONIA
                                              RONDA PORRINI
                                              DAVID BLACKWELL
                                              ARTHUR J. DAVIES


                                              By: /s/John P. Marini (ct28112)
                                                    Marino, Zabel & Schellenberg, PLLC
                                                    657 Orange Center Road
                                                    Orange, CT 06477
                                                    T: (203) 864-4511
                                                    F: (203) 456-8249
                                                    E-mail: jmarini@mzslaw.com




                                        CERTIFICATION


       I hereby certify that on January 15, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.


                                                      /s/ John P. Marini
                                                          John P. Marini




                                                 13
